DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this Examiner's Amendment was given in a telephone interview with Brett Rosen on November 17, 2021

	The application has been amended as follows:

	Claims 11 and 12 are canceled.

	In claim 1, lines 14-15, “(l) a Bluetooth setting of the mobile phone, (ll) a WLAN setting of the mobile phone” has been deleted;
	in claim 1, line 15, “(lll)”  has been deleted;
	in claim 1, line 16, “(lV)” has been deleted;
	in claim 1, line 16, “(V)” has been deleted;
	in claim 1, line 17, “(Vl)” has been deleted;
	in claim 1, line 17, “(VII)” has been deleted;
In claim 21, lines 12-13, “(l) a Bluetooth setting of the mobile phone, (ll) a WLAN setting of the mobile phone” has been deleted;

in claim 1, line 14, “(lV)” has been deleted;
in claim 1, line 14, “(V)” has been deleted;
in claim 1, line 15, “(Vl)” has been deleted;
in claim 1, line 15, “(VII)” has been deleted.

Allowable Subject Matter
3.	Claims 1-4, 6-8 and 13-21 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination reading out a first information item from a module configured for wireless near-field communication, which is arranged in a mobile phone stand of the vehicle, by means of a corresponding readout module of the mobile phone (S1);  transmitting a second information item from the mobile phone to a system module of the vehicle (S2);  receiving and processing the second information item in the system module of the vehicle in order to provide a third information item (S3);  transmitting the third information item from the system module of the vehicle to the mobile phone (S4);  and adjusting the at least one communication capability function of the mobile phone on a basis of the received third information item (S5), wherein adjusting the communication capability function comprises either activating or deactivating an airplane mode setting of the mobile phone, a volume setting of the mobile phone, a ring setting of the mobile phone, an alarm setting of the mobile phone, or a sleep mode setting of the mobile phone.

Regarding claim 21, the prior art of record fails to teach or suggest alone, or in combination: reading out a first information item from a readout module of the mobile phone (S1);  transmitting a .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        November 17, 2021